EXHIBIT 16.1 June 23, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Commissioners: We have read the statements made by Arabian American Development Company (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Arabian American Development Company dated June 21, 2010. We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ TravisWolff, LLP Dallas, Texas
